                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


MEMPHIS A. PHILLIP RANDOLPH
INSTITUTE, et al.

               Plaintiffs,
                                                NO. 3:20-cv-0374
                                                JUDGE RICHARDSON
v.
                                                MAGISTRATE JUDGE FRENSLEY
TRE HARGETT, et al.

               Defendants.


                                NOTICE OF WITHDRAWAL

       Mr. Jacob Conarck hereby provides notice that he is withdrawing as an attorney of record

for the Plaintiffs from the above-captioned case and will not seek pro hac vice admittance.




Dated: May 29, 2020                          Respectfully submitted,

                                             /s/ Jacob Conarck
                                             Jacob Conarck (D.C. Bar No. 1620049)
                                             Lawyers’ Committee for Civil Rights Under Law
                                             1500 K Street NW, Suite 900
                                             Washington, DC 20005
                                             Direct Telephone: 202-662-8395
                                             Email: jconarck@lawyerscommittee.org




     Case 3:20-cv-00374 Document 36 Filed 05/29/20 Page 1 of 2 PageID #: 108
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via U.S.

mail on this 29th day of May, 2020:


       Tre Hargett, in his official capacity as
       Secretary of the State of the State of Tennessee
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, TN 37202-0207

       Mark Goins, in his official capacity as
       Coordinator of Elections for the State of Tennessee
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, TN 37202-0207

       Amy Weirich, in her official capacity as
       District Attorney General for Shelby County, Tennessee
       201 Poplar Avenue, #301
       Memphis, TN 38103


                                                                /s William L. Harbison .
                                                                  William L. Harbison




    Case 3:20-cv-00374 Document 36 Filed 05/29/20 Page 2 of 2 PageID #: 109
